DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 28 March 2022, with respect to the claim objections have been fully considered and are persuasive.  The objections of 5 January 2022 have been withdrawn. 

Applicant’s arguments with respect to the prior art rejection of claims 1-8 and 17 have been fully considered and are persuasive.  The rejections of 5 January 2022 has been withdrawn. 

Applicant’s arguments with respect to the prior art rejection of claim(s) 10-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites “a free end” twice. As these instances appear to refer to the same free end, the second instance should be amended to “the free end”.
Claim 1 objected to because of the following informalities:  
Claim 10 recites “a free end” twice. As these instances appear to refer to the same free end, the second instance should be amended to “the free end”.
Claim 10 recites “a chain” twice. As these instances appear to refer to the same free end, the second instance should be amended to “the chain”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 15 recites the limitation "each spring receiving compartment".  There is insufficient antecedent basis for this limitation in the claim, as it is unclear whether a single or multiple spring receiving compartments are being claimed. Appropriate clarification is required.

Claim 16 is rejected for its dependence on claim 15.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 10-16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berich (US-4648642-A) in view of John (US-20150240540-A1) in further view of Huyssen (US-4105231-A).

With regard to claim 10, Berich discloses a system (1 Figure 1) comprising: 
a door guard plate (3 Figure 1) attachable to a door (39 Figure 1). 
Berich does not disclose a base plate securable to the door. 
However, John discloses a similar door guard assembly (Figure 31) comprising a door guard plate (110b Figure 31, Para 0181) and a base plate (100b Figure 31) securable to a door (via mounting holes 24, Figure 33) that also acts as a stop (104b Figure 31) for compression springs (20 Figure 31). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the base plate in the style of John (with the mounting holes moved to match those of Berich’s door guard plate and a gap added to the spring stop to accommodate Berich’s chain holder) to the system of Berich, such that the spring stop is inserted between the springs (53 Figure 3) and door guard plate end walls (43 Figure 3) of Berich. One would have been motivated to add a base plate in order to protect the door from damage during actuation of the springs.
Thus, Berich in view of John teaches a door guard plate comprising:
a main body (31 Figure 1 – Berich), internal of which are two compression springs (53 Figure 3 – Berich), the main body configured to receive the base plate (100b Figure 31 – John) therein; and 
a chain holder (59 Figure 2 – Berich) comprising a body portion (61 Figure 2) and a chain arm (69 Figure 2) extending therefrom and having a free end (right end, Figure 2) for releasably engaging a chain link of a chain (7 Figure 1); 
wherein the main body includes a slot (47 Figure 1) and the body portion of the chain holder is contained within the main body and adjacent the two compression springs and the chain arm of the chain holder extends through the slot of the main body to protrude therefrom and slide therein (Figure 2).
Berich in view of John does not teach that one end of the main body includes an angled face.
However, Huyssen teaches a security chain system with a door guard plate (13 Figure 1) comprising a main body (27 Figure 1) including an angled face (see below) such that the thickness of the main body decreases over the length of the angled face. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add an angled face in the style of Huyssen to the door guard plate of Berich. One would have been motivated to make this addition in order to approve the aesthetics of the door guard plate.
Thus, Berich in view of John in further view of Huyssen teaches that the main body includes an angled face such that the thickness of the main body decreases over the length of the angled face, with a thinner end of the angled face being distal from a free end of the chain holder and, in use, proximal to the door, the system further comprising:
a chain (7 Figure 1 – Berich) connected to a door frame (99 Figure 1); 
wherein an edge of the door guard plate (right edge, Figure 1) is adjacent to the edge of the door and the free end of the chain arm of the door guard plate extends away from the door frame and towards a center of the door (to the left, Figures 1 and 2).

    PNG
    media_image1.png
    342
    485
    media_image1.png
    Greyscale

With regard to claim 11, Berich in view of John in further view of Huyssen teaches the system according to claim 10, 
wherein the body portion (61 Figure 2 – Berich) of the chain holder (59 Figure 2) comprises two spring engaging limbs (55 Figure 3).

With regard to claim 12, Berich in view of John in further view of Huyssen teaches the system according to claim 11, 
wherein the two spring engaging limbs (55 Figure 3 – Berich) extend from a central axis (central axis of 61, Figure 2) of the chain holder (59 Figure 2) and substantially at 90 degrees to the central axis of the chain holder.

With regard to claim 13, Berich in view of John in further view of Huyssen teaches the system according to claim 10, 
wherein a first section of the chain arm (69 Figure 3 – Berich) of the chain holder (59 Figure 3) is an “upturned U-bend” (Col 3 Lines 25-26) that is not exactly two bends of 90 degrees, but does add up to an overall bend of 180 degrees and forms a hook shape.
However, In re Dailey, (357 F.2d 669, 149 USPQ 47 (CCPA 1966)) held that functionally insignificant changes in shape involve only routine skill in the art. Therefore, it would have been considered obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the chain arm of Berich to make each bend a 90-degree angle. One would have been motivated to make this medication in order to simplify production of the chain holder.
Thus, Berich in view of John in further view of Huyssen teaches that a first section of the chain arm of the chain holder extends at a 90-degree angle from the body portion of the chain holder and a second section of the chain arm further extends at another 90-degree angle from the first section to form a hook shape.

With regard to claim 14, Berich in view of John in further view of Huyssen teaches the system according to claim 10, 
wherein the main body (31 Figure 1 – Berich) defines a bore (the gap between flanges 35 and 43, Figure 2 – Berich) configured to receive a hook portion (104b Figure 31 – John) of the base plate (100b Figure 31 – John). 

With regard to claim 15, Berich in view of John in further view of Huyssen teaches the system according to claim 10, 
wherein the main body (31 Figure 1 – Berich) further includes a pair of dividing walls (35 Figure 3) spaced apart from each other along a longitudinal axis (left/right, Figure 3) of the main body to define a spring receiving compartment (space between walls 35, Figure 3) between the dividing walls and the main body, respectively, each spring receiving compartment configured to receive one of the compression springs (53 Figure 3).

With regard to claim 16, Berich in view of John in further view of Huyssen teaches the system according to claim 15, 
wherein the main body (31 Figure 1 – Berich) defines a gap (the gap between flanges 35 and 43, Figure 2 – Berich) between an end of the dividing walls (35 Figure 3 – Berich) and a back wall (43 Figure 3 – Berich) of the main body, the gap being configured to receive a base plate back wall (104b Figure 31 – John) extending from the base plate (100b Figure 31 – John).

With regard to claim 19, Berich in view of John in further view of Huyssen teaches the system according to claim 10,
wherein the slot (47 Figure 1 – Berich) is defined between a first end wall (35 Figure 3 – Berich) and a second end wall (43 Figure 3 – Berich), and wherein when the main body (31 Figure 1 – Berich) is attached to the base plate (100b Figure 31 – John), the first end wall is at a first distance from the base plate and the second end wall is at a second distance from the base plate that is less than the first distance (the slot 47 is closer to the second end wall 43 than the first end wall 35, Figure 3 – Berich).
Allowable Subject Matter
Claims 1-8 and 20-21 allowed.
Claims 17-18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Although the references of record show some features similar to those of applicant's device, the prior art fails to teach or make obvious the claimed invention. With regards to claims 1 and 17, the prior art fails to teach or make obvious a channel defined by the angled face and independent from the slot, which also receives a portion of the chain. With regards to claim 18, the prior art fails to teach or make obvious spring engaging limbs which include apertures for screws securing the main body to the base plate.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US-10890021-B2: A related door guard system.
US-20170074013-A1: A related door guard system.
US-4790581-A: A related door guard system.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Noah Horowitz, whose telephone number is (571)272-5532. The examiner can normally be reached Monday - Friday, 11:00AM - 7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton, can be reached on (571) 272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NOAH HOROWITZ/Examiner, Art Unit 3675                                                                                                                                                                                                        /KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675